George Bobich received a compensable injury while in the employ of Swift and Company on March 3, 1924. An agreement for compensation was made in the statutory way and compensation was paid thereunder until October 24, 1925. At that time, Swift and Company filed an application to be relieved from further payment on the ground that the workman's disability, on account of which the compensation had been thus provided, had ended. The matter was heard by the full board in due time and a finding made against the employer and an order entered thereon that the employer should continue payment of compensation under the original agreement.
The question presented to the board for its decision was one of fact and the evidence fairly sustains the action of the board. The award is affirmed.